OPINION — AG — QUESTION: 37 Ohio St. 1961 211 [37-211] PROHIBITS THE SALE OF 3.2 BEER ON THE PREMISES WHEREIN PUBLIC OR PRIVATE DANCING IS CONDUCTED OR PERMITTED; AND 37 Ohio St. 1961 216 [37-216] EXEMPTS PRIVATE HOMES, RESTAURANTS, AND PRIVATE DANCES CONDUCTED FOR RECREATIONAL PURPOSES AND NOT FOR PROFIT BY BONA FIDE LODGES, POSTS, CLUBS . . . FROM THE OPERATION OF THIS LAW WOULD IT BE LAWFUL FOR A ' PRIVATE CLUB ', WHICH IS INCORPORATED UNDER THE BUSINESS CORPORATION ACT OF OKLAHOMA, AND HAS LISTED FOR ITS PURPOSE ' RECREATION ' T SELL OR OTHERWISE DISPENSE 3.2 BEER, ASSUMING THERE WAS OUTSTANDING A COUNTY BEVERAGE PERMIT COVERING THE PREMISES, AND HAD OTHERWISE COMPLIED WITH THE REGULATIONS PERTAINING TO THE SALE OF SUCH NON INTOXICATING BEER? — YOU NEED TO CHECK THE FULL OPINION — THE DETERMINATION IF BASED ON FACT CITE: 37 Ohio St. 1941 211-218 [37-211] — [37-218] (CHARLES OWENS)